Mr. Justice McSurely delivered the opinion of the court. 2. Garnishment, § 64*—what will protect garnishee who pays debt after attachment. Where a garnishee made a payment to a debtor after the service of an attachment writ, on a contract for painting a building, claiming that he was justified in so doing because the material man would hold him liable for materials furnished the debtor, but it appeared that the statutory period for filing notice for materials furnished had elapse'd, notice by such material man would not protect the garnishee.